Citation Nr: 1717260	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-13 626	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative joint disease (DJD).

3.  Entitlement to a separate compensable rating for left lower extremity lumbar radiculopathy.

4.  Entitlement to a separate compensable rating for right lower extremity lumbar radiculopathy.

5.  Entitlement to an effective date for the award of total disability rating based on individual unemployability (TDIU) prior to December 19, 2011.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the September 2009 rating decision, the RO proposed reducing the rating for the Veteran's service-connected low back disability and denied entitlement to a TDIU.  With regard to the low back disability, in his December 2009 notice of disagreement, the Veteran continued to argue that an increase, as opposed to a reduction, of his rating was warranted.

In the July 2014 rating decision, the RO awarded service connection for dysthymic disorder and assigned an initial 50 percent rating, effective December 19, 2011.  The Veteran timely disagreed with the initial rating assigned.

In January 2015, the Board found that the reduction in the rating for coronary artery disease (CAD) was proper, the reduction in the rating for lumbosacral strain with DJD was not proper, and that the Veteran met the criteria for VA convalescence benefits for a May 2010 surgery for his service-connected low back disability.  In addition, the Board remanded the issues of a higher rating for a low back disability and a dysthymic disorder, entitlement temporary total evaluation because of convalescence based on surgical treatment for service-connected low back disability and entitlement to a TDIU.

In a February 2015 rating decision, a temporary 100 percent evaluation was assigned effective May 5, 2010, until September 1, 2010, based on surgical or other treatment necessitating convalesce due to service-connected low back disability.  See 38 C.F.R. § 4.30.  Likewise, in a June 2016 rating decision, a temporary 100 percent evaluation was awarded under 38 C.F.R. § 4.30 for service-connected low back disability from December 1, 2014, to March 1, 2015.  Thus, with respect to the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30, the appeal has been granted in full (and the Veteran has not disagreed with those decisions) and the issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues).

Regarding the TDIU issue, in a June 2016 rating decision, a TDIU was granted, effective December 19, 2011.  The Veteran has disagreed with the effective date assigned for the award of TDIU.  As the award of a TDIU, effective December 19, 2011, constitutes only a partial grant of the benefit sought on appeal, the issue remains in appellate status.  See June 2016 Supplemental Statement of the Case.

Finally, in an April 2017 decision, the Board granted an initial 70 percent rating for dysthymic disorder, a 60 percent rating for lumbosacral strain with DJD, separate ratings for bilateral lower extremity neuropathy, and an earlier effective date of October 31, 2008, for the award of a TDIU.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In this instance, in an April 18, 2017, Board decision, the Board awarded separate 40 percent ratings for bilateral lower extremity lumbar radiculopathy, beginning October 20, 2014, and an earlier effective date of October 31, 2008, for the award of TDIU.  As regards the separate ratings for lower extremity neuropathy, the Board granted a 60 percent rating for intervertebral disc syndrome (IVDS) with incapacitating episodes under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations such as radiculopathy.  Rather, the IVDS formula rating is compared with the combination of the orthopedic and neurologic ratings from the General Formula. See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  Thus, the Board's award of separate ratings for IVDS and bilateral lower extremity neuropathy violated the rule against pyramiding.  See 38 C.F.R. § 4.14 (2016), as interpreted in VA's Adjudication Procedure Manual M21-1, III.iv.4.A.3.a.  As regards the TDIU effective date, the evidence of record indicates that the Veteran was on leave and receiving compensation for his employer until December 30, 2008, indicating that he remained employed until that date.

Accordingly, the Board's April 2017 decision will be vacated in its entirety and a new decision will be entered as if the April 2017 decision had never been issued.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's dysthymic disorder have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

2.  The Veteran's low back disability is manifested at worst by intervertebral disc syndrome (IVDS) lasting at least six weeks during a 12 month period; ankylosis has not been shown.

3.  Beginning October 20, 2014, the Veteran has had left lower extremity lumbar radiculopathy approximating moderately severe incomplete paralysis of the sciatic nerve.

4.  Beginning October 20, 2014, the Veteran has had right lower extremity lumbar radiculopathy approximating moderately severe incomplete paralysis of the sciatic nerve.

5.  The award of separate 40 percent ratings for bilateral lower extremity radiculopathy and the continuance of a 40 percent rating for a low back disability is a greater benefit than the award of a single 60 percent rating for IVDS.
  
6.  The Veteran's claim for a TDIU was received by VA on October 31, 2008 and he stopped working on December 30, 2008.

7.  From December 30, 2008, until December 1, 2012, the Veteran was service connected for a low back disability, gastroesophageal reflux disorder, hypertension with headaches, CAD, and residuals of removal of nevus on right side of eye and had combined disability ratings of 70 and 90 percent during that period.

8.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities precluded substantially gainful employment beginning December 30, 2008.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for dysthymic disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9435 (2016).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

3.  The criteria for a separate compensable rating of 40 percent, but no greater, for left lower extremity lumbar radiculopathy, beginning October 20, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016).

4.  The criteria for a separate compensable rating of 40 percent, but no greater, for right lower extremity lumbar radiculopathy, beginning October 20, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2016).

5.  The criteria for an effective date of December 30, 2008, for the award of a TDIU, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

At the outset, as the Board is awarding an earlier effective date for a TDIU (the date of receipt of the TDIU claim), which is full grant of the benefit sought with respect to that issue, further discussion of the VCAA with respect to that issue is not necessary at this time.

Regarding the claim for an increased initial rating for dysthymic disorder, service connection was granted, thereby rendering 38 U.S.C.A. § 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for an increased rating for a low back disability, VA's duty to notify has been satisfied through a notice letter dated March 2014, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records, including Social Security Administration (SSA) records, and reports identified by the Veteran have also been obtained.

The Veteran has been afforded VA examinations to assess the severity of his service-connected low back disability and dysthymic disorder.  The Board finds those VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board notes that the Veteran was scheduled for a VA examination in August 2015 to determine the severity of his low back disability, to include any associated neurological abnormalities.  See January 2015 Board Remand.  In a September 2015 letter, the Veteran's attorney explained that the Veteran was too ill to attend the examination and that his claims should be considered based on the evidence of record.  As the Veteran has provided good cause for missing the scheduled VA examination, the provisions of 38 C.F.R. § 3.655 are not for application, to include denial of the claim for increase, and the Board will consider the Veteran's claim for increase based on the evidence of record.

As a final point, the Board notes substantial compliance with the January 2015 remand directives.  In February 2015, the RO mailed the Veteran a notice letter which detailed how to establish service connection and increased rating claims.  Updated VA treatment records were obtained.  The February 2015 letter informed the Veteran that he could submit lay and medical evidence concerning his disabilities.  As discussed above, VA attempted to schedule the Veteran for an examination regarding his low back disability but, as discussed above, he was unable to attend that examination.  Further, VA also attempted to schedule the Veteran for examinations for urinary retention and a bilateral hip disability, but the Veteran also failed to report for those examinations.  In a November 2015 rating decision, the RO adjudicated the Veteran's claims of service connection for bilateral hip disabilities and urinary retention.  Finally, the RO issued a statement of the case on his claim for an increased initial rating for dysthymic disorder, which the Veteran perfected an appeal of.  Thus, the Board concludes that substantial compliance with its remand directives has been achieved.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

I.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also consider whether separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).

A.  Dysthymic Disorder

Service-connected dysthymic disorder is rated 50 percent disabling under DC 9435.

All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9435.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, as highlighted in the Veteran's May 2016 substantive appeal, private treatment records reveal depressed mood, loss of energy, thoughts of mortality and "deep depression."  Anxiety was also noted.  On February 2010, a GAF score of 40 was recorded.  An August 2012 letter from Dr. C.M., M.D., notes worsening mood, energy and sleep.

The Veteran was afforded a VA examination in March 2012.  A GAF score of 60 was recorded.  It was noted that dysthymic disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported being married three times.  He reported having a few friends and that he watches television for about ten hours per day.  Symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood were noted.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupation and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of constant depression which is described as deep, anxiety, thoughts about death, and chronic sleep impairment.  Likewise, a GAF score of 40 from 2010 is noted.  This indicates serious symptoms related to the Veteran's dysthymic disorder.  Thus, the criteria for a 70 percent rating are most closely approximated.

A rating in excess of 70 percent, however, is not warranted.  Indeed, the Veteran has stated that he only seeks an initial rating of 70 percent for dysthymic disorder.  See September 2014 Notice of Disagreement.  In any event, The Veteran has no symptoms listed in the 100 percent rating criteria.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.  Further, the evidence does not show that the Veteran's symptoms most closely approximate total social and occupational impairment.  While the Veteran does not work, there is no evidence that he is unable to maintain personal relationships.  Indeed, the Veteran himself reported having a few friends at his VA examination.  Likewise, the Veteran is married and there is no evidence that the Veteran does not maintain a healthy relationship with his current wife.  As such, the Veteran's symptoms do not most closely approximate total social and occupational impairment.

Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent, and no higher, for dysthymic disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Low Back Disability

Service-connected low back disability is rated 40 percent disabling under DC 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

All spine disabilities are rated under the general rating formula for diseases and injuries of the spine, which provides the following ratings:

40 percent-Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent-Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent-Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2009.  Moderate low back pain was noted.  Radiation down the left leg to the left foot was noted.  There were no incapacitating episodes of spine disease.  There was no cervical or thoracolumbar spine ankylosis.  Motor examination was normal.  Sensory and reflex examinations were normal.  Range of motion testing was conducted.  There was pain at 60 degrees, ending at 90 degrees on flexion.  Extension was to 30 degrees, with pain.  There was no objective evidence of radiculopathy.  Significant effects on the Veteran's usual occupation were noted.

The Veteran submitted a disability benefits questionnaire (DBQ) dated October 2014.  Radiculopathy was noted.  Reduced range of motion due to pain was noted.  No ankylosis was noted.  Constant severe lower bilateral extremity pain due to radiculopathy was noted.  Severe paresthesias in the right lower extremity was present, such was moderate in the left lower extremity.  Numbness in the right lower extremity was moderate and mild in the left lower extremity.  Radiculopathy in the right was described as severe and in the left it was described as moderate.  It was noted that the Veteran has IVDS of the thoracolumbar spine, which lasted included incapacitating episodes of IVDS lasting at least six weeks over the past 12 months.

Treatment records do not show any evidence of ankylosis of the spine.  The Board notes that a September 2011 VA treatment record states that the Veteran has a right foot drop and the differential diagnosis was R L5-S1 radiculopathy rule out peroneal nerve injury.  Private treatment records also detail reduced range of motion.  

The Veteran has met the criteria for a 60 percent rating under the IVDS Formula.  In the October 2014 DBQ, it was noted that the Veteran experiences IVDS and experienced incapacitating episodes of such lasting at least six weeks during a one year period.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, this warrants a 60 percent rating, which is the highest possible rating under that formula.  Any higher rating would require ankylosis, which has not been shown.

Further, the Board notes that as 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

As described above, Note 1 of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  As the record reflects that the lower radicular nerve groups of the Veteran's bilateral lower extremities are affected by his low back disability, the Board will apply the corresponding Diagnostic Code to afford him separate neurological evaluations.  In this capacity, the author of the October 2014 DBQ described the Veteran's constant pain as severe in both lower extremities.  Thus, the Board finds that separate 40 percent ratings are warranted under 38 C.F.R. § 4.124a, DC 8520, regarding the sciatic nerve.  This rating is appropriate for "moderately severe" impairment of the sciatic nerve.  The Board also finds that higher evaluations under this DC are not warranted.  To that end, a 60 percent rating requires marked muscular atrophy, which is not shown by the evidence.  The ratings are effective October 20, 2014, the date of the DBQ.  That is the first evidence of diagnosed radiculopathy associated with the Veteran's low back disability.  Although the record contains intermittent reports of radiating pain in the bilateral lower extremities prior to this date, all corresponding physical examinations did not result in a diagnosed neurological disabilities.  In this regard, radiating pain, in the absence of associated objective neurologic abnormalities, is specifically contemplated in the criteria for ratings under the general rating formula. There are no other related neurological abnormalities noted within the record.

Thus, the Veteran has met the criteria for a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes, as well as separate 40 percent ratings for bilateral lower extremity radiculopathy.  As discussed above, however, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations such as radiculopathy and to do so would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, an award of separate ratings for IVDS and bilateral lower extremity neuropathy would violate the rule against pyramiding.  See VA's Adjudication Procedure Manual M21-1, III.iv.4.A.3.a. 

To that end, the Board has a duty to award the highest rating possible.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits).  As such, the Board could award a single 60 percent rating under the IVDS formula, or it could continue the 40 percent rating for the low back disability and the separate 40 percent ratings for bilateral lower extremity radiculopathy.  In this instance, the three 40 percent ratings (for the back, left lower radiculopathy, and right lower radiculopathy) is a greater benefit than one single 60 percent rating.  See 38 C.F.R. § 4.25.

For the foregoing reasons, a rating in excess of 40 percent for the Veteran's low back disability is not warranted.  However, separate 40 percent ratings for bilateral lower extremity neuropathy, beginning October 20, 2014 are warranted.  As the preponderance of the evidence is against assignment of any higher or separate rating, the benefit-of-the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's low back disability or dysthymic disorder.  Specifically, regarding the low back, his symptoms of pain and limitation of motion of the back are all contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Regarding the dysthymic disorder, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.

In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the schedular criteria for mental disorders contemplate all symptoms associated with the service-connected dysthymic disorder.  The Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1).

In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as will be discussed below, the Board is awarding a TDIU throughout the entire period on appeal.  Thus, a TDIU under Rice is moot.

II.  TDIU

By way of background, the Veteran's claim for a TDIU was received on October 31, 2008.  A TDIU was denied in a September 2009 rating decision, which the Veteran perfected an appeal of, as discussed above.  Ultimately, a TDIU was granted, effective December 19, 2011.  The Veteran now argues that an effective date of October 31, 2008-the date the TDIU claim was received-is warranted.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135   (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the period in question, the Veteran was service connected for a low back disability (40 percent disabling), gastroesophageal reflux disorder (30 percent disabling), hypertension with headaches (20 percent disabling), CAD (60 percent disabling, then reduced to 10 percent disabling, effective February 1, 2010), and residuals of removal of nevus on right side of eye (noncompensable).  His combined rating was 90 percent until February 1, 2010, and 70 percent disabling thereafter until March 1, 2015.  He is thus eligible for consideration for a TDIU on a schedular basis during the period in question.  See 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

Turning to the evidence of record, the Veteran reported in his claim for a TDIU that he worked from March 1996 to October 2008 as an equal opportunity manager at a medical center.  No further employment history was noted.  The Veteran reported completing a master of business administration in 1995, prior to beginning his career.

The Veteran was awarded disability benefits by SSA, effective October 24, 2008, due to carpal tunnel syndrome and a low back disability.

A March 2009 Request for Employment Information in Connection with Claim for Disability Benefits notes that the Veteran was employed as an equal opportunity manager until December 30, 2008.  While the Veteran was on leave from August 27, 2008, until December 26, 2008, he continued to receive compensation until the end of his employment on December 30, 2008.

A vocational report submitted in July 2016 by J.G.A., M.Ed., is of record.  He noted that the Veteran's low back disability caused him to quit his longtime job due to pain and an inability to perform sedentary work.  It was noted that pain from the Veteran's low back and headaches, both of which he is service-connected for, reduced the Veteran's ability to concentrate.  The Veteran reported constant low back pain and underwent 27 epidurals through 2015.  Likewise, it was noted that the Veteran needed help getting to the office due to continuous low back pain.  Ultimately, the rehabilitation counselor concluded that the Veteran's service-connected disabilities at that time would have prohibited the Veteran from securing and maintaining substantially gainful employment.

As noted above, the May 2009 VA examiner noted significant occupation effects due to the low back disability on the Veteran's employment.  Decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain were noted as impacts.  The examiner, however, stated that the low back disability should not impact sedentary employment.

No other professionals have commented on the impact of the Veteran's service-connected disabilities on his employability during this period.

The Board notes that neither the SSA findings nor the medical opinions are dispositive on this issue.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board concludes that an effective date of December 30, 2008, for the award of a TDIU is warranted.  SSA concluded that the Veteran was unemployable, in part, due to his low back disability.  Likewise, J.G.A. explained the occupational impairments caused by the Veteran's service-connected disabilities, including his low back disability and headaches.  To that end, the constant low back pain and headaches reduced the Veteran's ability to concentrate at work.  The Veteran reported constant low back pain while working and explained that he was unable to work due to his low back pain and headaches.  This evidence led J.G.A. to conclude that the Veteran's service-connected disabilities would have rendered him unemployable during the period in question.  On the other hand, there is the bare statement from the May 2009 VA examiner that the Veteran's low back disability should not impact sedentary employment.  The examiner offered no explanation for that bare statement.  Further, the examiner noted significant occupational impacts due to the low back disability.

The date of December 30, 2008, and no earlier, is the appropriate effective date for the award of the TDIU.  To that end, the Veteran maintained employment and was compensated at a rate of $30.62 per hour up until December 30, 2008.  While he was not actually working, he continued to receive compensation and was technically employed up until December 30, 2008.  Thus, while he may have stopped going to work on October 28, 2008, he continued to be compensated until December 30, 2008, and his full-time employment did not end until December 30, 2008.  Therefore, while the Veteran's claim for a TDIU was filed earlier, he did not become unemployed until December 30, 2008, the date his employment ended.  As such, the latter date-December 30, 2008-is the appropriate effective date for the award of a TDIU. See 38 C.F.R. § 3.400(o)(1).

Thus, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment as of December 30, 2008.  See Geib, 733 F.3d at 1354.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU from December 30, 2008, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An initial 70 percent rating, and no higher, for dysthymic disorder is granted, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 40 percent for lumbosacral strain with DJD is denied.

A 40 percent rating for left lower extremity lumbar radiculopathy, beginning October 20, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.

A 40 percent rating for right lower extremity lumbar radiculopathy, beginning October 20, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of December, 30, 2008, for the award of a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




	                        ____________________________________________
	Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals

